Exhibit 10.1

AMENDMENT TO

EMPLOYMENT AGREEMENT

FOR

RICK M. ROBERTSON

This Amendment (the “Amendment”) is entered into this 21st day of July, 2011
(the “Effective Date”), by and between THE CROGHAN COLONIAL BANK (the “Bank”)
and RICK M. ROBERTSON (the “Executive”).

WHEREAS, the Bank and the Executive entered into an Employment Agreement (the
“Agreement”) on November 9, 2010; and

WHEREAS, pursuant to Section 17 of the Agreement, the Bank, acting through its
Board of Directors, and the Executive may amend the Agreement by a written
document executed by both parties; and

WHEREAS, in accordance with Internal Revenue Service Notices 2010-6 and 2010-80,
the Bank and the Executive desire to amend the Agreement in certain respects to
comply with the requirements of Section 409A of the Internal Revenue Code of
1986, as amended, as they relate to payment of severance that is conditioned
upon the Executive’s provision of a waiver and release of claims;

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other valuable consideration, the receipt and adequacy of which are agreed to by
the parties, the Bank and the Executive hereby mutually agree to amend the
Agreement by deleting Section 7 thereof in its entirety and by substituting the
following therefore:

7. Release. As a condition to receiving any payments, other than payment of the
Accrued Obligations, pursuant to this Agreement, the Executive agrees to release
the Bank, Croghan and all of their Affiliates, employees and directors from any
and all claims that the Executive may have against the Bank, Croghan and all of
their Affiliates, employees and directors up to and including the date the
Executive signs a Waiver and Release of Claims (“Release”) in the form provided
by the Bank. Notwithstanding anything to the contrary in this Agreement, the
Executive acknowledges that (a) the Executive is not entitled to receive, and
will not receive, any payments pursuant to this Agreement (other than the
Accrued Obligations) unless and until the Executive provides the Bank with said
Release and the statutory period during which the Executive is entitled to
revoke such Release has expired prior to the time period during which payments
are to be made hereunder; and (b) to the extent that the time period during
which payments are to be made to the Executive hereunder begins in one taxable
year of the Executive and would end in the subsequent taxable year, any payments
to be made to the Executive hereunder will be made in the second taxable year of
the Executive.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment on the date first
above written.

 

BANK     EXECUTIVE /s/ James E. Bowlus             /s/ Rick M. Robertson        
Chair, Compensation Committee     Rick M. Robertson

 